

115 HR 3293 IH: Support Procurement Of Our Nation’s Stainless Steel Act of 2017
U.S. House of Representatives
2017-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3293IN THE HOUSE OF REPRESENTATIVESJuly 18, 2017Ms. Tenney (for herself and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend section 2533a of title 10, United States Code, to add stainless steel flatware to the list
			 of covered items in such section.
	
 1.Short titleThis Act may be cited as the Support Procurement Of Our Nation’s Stainless Steel Act of 2017 or the SPOONSS Act. 2.Addition of domestically produced stainless steel flatware to the Berry Amendment (a)In generalSection 2533a(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
				
 (3)Stainless steel flatware.. (b)Effective dateSection 2533a(b)(3) of title 10, United States Code, as added by subsection (a), shall apply with respect to contracts entered into after the date occurring 1 year after the date of the enactment of this Act.
			